Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-130

IN RE MICHAEL A. HANAMIRIAN
                                                           2019 DDN 186
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 422702


BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                   ORDER
                              (FILED – July 30, 2020)

       On consideration of the certified order from the state of Pennsylvania granting
the joint petition for discipline and suspending respondent from the practice of law
in that jurisdiction for a period of two years, all stayed contingent on respondent
completing his one-year period of probation and complying with all conditions; this
court’s February 28, 2020, order directing him to show cause why reciprocal
discipline should not be imposed; no response having been filed; and the statement
of Disciplinary Counsel, it is

       ORDERED that Michael A. Hanamirian is hereby suspended from the
practice of law in the District of Columbia for a period of two years. Imposition of
the suspension is stayed contingent on respondent complying with all probationary
conditions and completing the one-year probation imposed by the state of
Pennsylvania.


                                  PER CURIAM